Name: Commission Implementing Regulation (EU) 2015/64 of 16 January 2015 amending for the 224th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaeda network
 Type: Implementing Regulation
 Subject Matter: politics and public safety;  international affairs
 Date Published: nan

 17.1.2015 EN Official Journal of the European Union L 11/65 COMMISSION IMPLEMENTING REGULATION (EU) 2015/64 of 16 January 2015 amending for the 224th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaeda network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaeda network (1) and in particular Articles 7(1)(a) and 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 2 January 2015, the Sanctions Committee of the United Nations Security Council (UNSC) decided to remove two persons from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Moreover, on 24 November, 12 and 30 December 2014, the Sanctions Committee of the UNSC decided to amend seven entries on its list. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 January 2015. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entries under the heading Natural persons are deleted: (a) Ismail Mohamed Ismail Abu Shaweesh. Date of birth: 10.3.1977. Place of birth: Benghazi, Libya. Nationaility: Stateless Palestinian. Passport No: (a) 0003684 (Egyptian travel document), (b) 981354 (Egyptian passport). Other information: (a) In detention since 22.5.2005. (b) His brother is Yasser Mohamed Ismail Abu Shaweesh. Date of designation referred to in Article 2a(4)(b): 2.8.2006. (b) Aqeel Abdulaziz Aqeel Al-Aqeel (alias (a) Aqeel Abdulaziz Al-Aqil, (b) Ageel Abdulaziz A. Alageel). Address: Saudi Arabia (as at April 2009). Date of birth: 29.4.1949. Place of birth: Uneizah, Saudi Arabia. Nationality: Saudi Arabian. Passport No: (a) C 1415363 (issued on 21.5.2000 (16/2/1421H); (b) E 839024 (issued on 3.1.2004, expired on 8.11.2008). Other information: In detention in Saudi Arabia as at November 2010. Date of designation referred to in Article 2a(4)(b): 6.7.2004 . (2) The entry Doku Khamatovich Umarov (alias Ã £Ã ¼Ã °ÃÃ ¾Ã ² Ã Ã ¾Ã ºÃ  Ã ¥Ã °Ã ¼Ã °Ã Ã ¾Ã ²Ã ¸Ã ). Date of birth: 12.5.1964. Place of birth: Kharsenoy Village, Shatoyskiy (Sovetskiy) District, Chechenskaya Respublika, Russian Federation. Nationality: (a) Russian, (b) USSR (until 1991). Other information: (a) Resides in the Russian Federation as at November 2010; (b) International arrest warrant issued in the year 2000, (c) Reportedly deceased as of April 2014. Date of designation referred to in Article 2a(4)(b): 10.3.2011. under the heading Natural persons is replaced by the following: Doku Khamatovich Umarov (alias (a) Ã £Ã ¼Ã °ÃÃ ¾Ã ² Ã Ã ¾Ã ºÃ  Ã ¥Ã °Ã ¼Ã °Ã Ã ¾Ã ²Ã ¸Ã , (b) Lom-ali Butayev (Butaev). Date of birth: (a) 13.4.1964, (b) 13.4.1965, (c) 12.5.1964, (d) 1955. Place of birth: Kharsenoy Village, Shatoyskiy (Sovetskiy) District, Chechenskaya Respublika, Russian Federation. Nationality: (a) Russian, (b) USSR (until 1991). Passport No: 96 03 464086 (Russian passport number issued on 1.6.2003). Other information: Physical description: 180 cm tall, dark hair, 7-9 cm-long scar on the face, part of the tongue is missing, has a speech defect. Resides in the Russian Federation as at November 2010. International arrest warrant issued in the year 2000. Reportedly deceased as of April 2014. Interpol Special Notice contains biometric information. Date of designation referred to in Article 2a(4)(b): 10.3.2011. (3) The entry Aris Munandar. Date of birth: (a) 1.1.1971, (b) between 1962 and 1968. Place of birth: Sambi, Boyolali, Java, Indonesia. under the heading Natural persons is replaced by the following: Aris Munandar. Date of birth: (a) 1.1.1971, (b) between 1962 and 1968. Place of birth: Sambi, Boyolali, Java, Indonesia. Nationality: Indonesian (as at December 2003). Other information: At large as at December 2003. (4) The entry Yassin Sywal (alias (a) Salim Yasin, (b) Mochtar Yasin Mahmud, (c) Abdul Hadi Yasin, (d) Muhamad Mubarok, (e) Muhammad Syawal, (f) Abu Seta, (g) Mahmud, (h) Abu Muamar); date of birth: approximately 1972; nationality: Indonesian. under the heading Natural persons is replaced by the following: Yassin Syawal (alias (a) Salim Yasin, (b) Yasin Mahmud Mochtar, (c) Abdul Hadi Yasin, (d) Muhamad Mubarok, (e) Muhammad Syawal, (f) Yassin Sywal, (g) Abu Seta, (h) Mahmud, (i) Abu Muamar, (j) Mubarok). Date of birth: Approximately 1972. Nationality: Indonesian. Other information: At large as at December 2003. (5) The entry Mohamed Ben Belgacem Ben Abdallah Al-Aouadi (alias(a) Mohamed Ben Belkacem Aouadi, (b) Fathi Hannachi). Address: (a) 23, 50th Steet, Zehrouni, Tunis, Tunisia. Date of birth: 11.12.1974. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: L191609 (Tunisian passport issued on 28.2.1996 which expired on 27.2.2001). National identification No: 04643632 issued on 18.6.1999. Other information: (a) Italian fiscal code: DAOMMD74T11Z352Z, (b) Mother's name is Ourida Bint Mohamed, (c) Deported from Italy to Tunisia on 1.12.2004. Date of designation referred to in Article 2a(4)(b): 24.4.2002. under the heading Natural persons is replaced by the following: Mohamed Ben Belgacem Ben Abdallah Al-Aouadi (alias (a) Mohamed Ben Belkacem Aouadi, (b) Fathi Hannachi.) Date of birth: 11.12.1974. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: (a) L 191609 (Tunisian passport number issued on 28.2.1996, expired on 27.2.2001), (b) 04643632 (Tunisian passport number issued on 18 June 1999), (c) DAOMMD74T11Z352Z (Italian Fiscal Code). Address: 50th Street, Number 23, Zehrouni, Tunis, Tunisia. Other information: (a) Head of security wing of Ansar al-Shari'a in Tunisia (AAS-T), (b) Mother's name is Ourida Bint Mohamed. (c) Deported from Italy to Tunisia on 1 December 2004. (d) Arrested in Tunisia in August 2013. Date of designation referred to in Article 2a(4)(b): 24.4.2002. (6) The entry Adel Ben Al-Azhar Ben Youssef Ben Soltane (alias Zakariya). Address: Tunisia. Date of birth: 14.7.1970. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: M408665 (Tunisian passport issued on 4.10.2000 which expired on 3.10.2005). Other information: (a) Italian fiscal code: BNSDLA70L14Z352B, (b) Deported from Italy to Tunisia on 28.2.2004. Date of designation referred to in Article 2a(4)(b): 3.9.2002. under the heading Natural persons is replaced by the following: Adel Ben Al-Azhar Ben Youssef Hamdi (alias (a) Adel ben al-Azhar ben Youssef ben Soltane, (b) Zakariya). Date of birth: 14.7.1970. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: (a) M408665 (Tunisian passport number issued on 4.10.2000, expired 3.10.2005), (b) W334061 (Tunisian national identity number issued on 9.3.2011), (c) BNSDLA70L14Z352B (Italian Fiscal Code). Address: Tunisia. Other information: (a) Deported from Italy to Tunisia on 28 February 2004. (b) Serving a 12-year prison sentence in Tunisia for membership in a terrorist organisation abroad as at January 2010. (c) Arrested in Tunisia in 2013. (d) Legally changed family name from Ben Soltane to Hamdi in 2014. Date of designation referred to in Article 2a(4)(b): 3.9.2002. (7) The entry Sami Ben Khamis Ben Saleh Elsseid (alias (a) Omar El Mouhajer, (b) Saber). Address: 6, Ibn Al-Haythman Street, Manubah, Tunis, Tunisia. Date of birth: 10.2.1968. Place of birth: Menzel Jemil, Bizerte, Tunisia. Nationality: Tunisian. Passport No: K929139 (Tunisian passport issued on 14.2.1995, expired on 13.2.2000). National identification No: 00319547 (issued on 8.12.1994). Other information: (a) Italian fiscal code: SSDSBN68B10Z352F, (b) Mother's name is Beya Al-Saidani, (c) Deported from Italy to Tunisia on 2 June 2008. Date of designation referred to in Article 2a(4)(b): 24.4.2002. under the heading Natural persons is replaced by the following: Sami Ben Khamis Ben Saleh Elsseid (alias (a) Omar El Mouhajer, (b) Saber). Date of birth: 10.2.1968. Place of birth: Menzel Jemil, Bizerte, Tunisia. Nationality: Tunisian. Passport No: K929139 (Tunisian passport number issued on 14.2.1995, expired on 13.2.2000), (b) 00319547 (Tunisian passport number issued on 8.12.1994), (c) SSDSBN68B10Z352F (Italian Fiscal Code). Address: Ibn Al-Haythman Street, Number 6, Manubah, Tunis, Tunisia. Other information: (a) Mother's name is Beya Al-Saidani. (b) Deported from Italy to Tunisia on 2 June 2008. (c) Imprisoned in Tunisia in August 2014. Date of designation referred to in Article 2a(4)(b): 24.4.2002. (8) The entry Mohamed Aouani (alias (a) Lased Ben Heni, (b) Al-As'ad Ben Hani, (c) Mohamed Ben Belgacem Awani, (d) Mohamed Abu Abda, (e) Abu Obeida). Date of birth: (a) 5.2.1970, (b) 5.2.1969. Nationality: Tunisian. Place of birth: (a) Tripoli, Libya, (b) Tunis, Tunisia. Other information: Professor of Chemistry (b) Deported from Italy to Tunisia on 27.8.2006. Date of designation referred to in Article 2a(4)(b): 24.4.2002. under the heading Natural persons is replaced by the following: Mohamed Lakhal (alias (a) Lased Ben Heni, (b) Al-As'ad Ben Hani, (c) Mohamed Ben Belgacem Awani, (d) Mohamed Aouani, (e) Mohamed Abu Abda, (f) Abu Obeida). Date of birth: (a) 5.2.1970, (b) 5.2.1969. Place of birth: (a) Tripoli, Libya, (b) Tunis, Tunisia. Nationality: Tunisian. Passport No: W374031 (Tunisian national identity number issued on 11.4.2011). Other information: (a) Professor of Chemistry. (b) Deported from Italy to Tunisia on 27 August 2006. (c) Legally changed family name from Aouani to Lakhal in 2014. Date of designation referred to in Article 2a(4)(b): 24.4.2002.